Citation Nr: 0120670	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  90-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving a sinus condition with 
headaches resulting from a cervical myelogram performed at a 
VA hospital in 1972.



REPRESENTATION

Appellant represented by:	Aaron David Frishberg, 
Attorney



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1945 to 
November 1946 and December 1951 to December 1954.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1989 rating decision by 
the New York, New York, Regional Office (RO), which denied a 
claim for entitlement to benefits pursuant to 38 U.S.C.A. 
§ 351 (subsequently renumbered as § 1151) for additional 
disability involving a sinus condition with headaches 
resulting from a cervical myelogram performed at a VA 
hospital in 1972.  In response to a hearing clarification 
letter sent by the RO in June 1990, appellant expressly 
stated that he did not want a hearing.  

In January 1991, the Board remanded the case to the RO for 
additional evidentiary development.  In Gardner v. Derwinski, 
1 Vet. App. 584 (1991), the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) invalidated 38 C.F.R. 
§ 3.358(c)(3), a section of the regulation implementing 
38 U.S.C.A. § 1151.  It was held that the section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The Board stayed 
readjudication of the appellant's § 1151 benefits claim, and 
all such claims, pending further appeal of the Gardner case.  
Subsequently, the Court's Gardner decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993), and subsequently appealed to the United States 
Supreme Court (Supreme Court).  

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner, 513 U.S. 
115 (1994), 115 S. Ct. 552 (1994).  Thereafter, the Secretary 
of the VA sought an opinion from the Attorney General of the 
United States (Attorney General) as to the full extent to 
which benefits were authorized under the Supreme Court's 
decision.  On January 20, 1995, the Secretary received an 
opinion from the Department of Justice's Office of Legal 
Counsel.  On January 26, 1995, the Chairman of the Board 
announced the lifting of the Board's stay on the adjudication 
of cases affected by Gardner involving claims for benefits 
under 38 U.S.C.A. § 1151.  

The RO subsequently denied the § 1151 benefits appellate 
issue by a July 1995 rating decision.  In a May 28, 1999 
decision, the Board denied appellant's § 1151 claim for 
additional disability involving a sinus condition with 
headaches resulting from a cervical myelogram performed at a 
VA hospital in 1972, on the grounds that the claim was not 
well grounded.  It is noted that in August and November 1999, 
additional evidence was received at the Board, apparently 
sent by the appellant.  Since such evidence is either 
redundant/duplicative of evidence already on file, or 
pertained to disabilities not herein at issue, a remand 
pursuant to the provisions of 38 C.F.R. § 20.1304 (2000) is 
not indicated.

Appellant appealed the Board's May 28, 1999 decision to the 
Court.  In a subsequent Order, the Court granted Appellee's 
November 2000 unopposed Motion for Remand (as noted therein, 
the basis for the motion was a recent statutory enactment 
that eliminates the requirement for well-grounded claims and 
revises the provisions concerning the VA's duty to assist 
claimants), vacated the Board's May 28, 1999 decision, and 
remanded the case to the Board for readjudication "in light 
of these new statutory requirements."  

That Motion for Remand (a copy of which was sent to 
appellant's attorney) explained that whether VA's development 
of the case meets the new statutory requirements regarding 
notice to claimants of required information and evidence and 
the duty to assist claimants as set forth in 38 U.S.C. § 5103 
is a factual issue that must initially be addressed by the 
Board; and that appellant was free to submit additional 
argument and evidence in support of the appeal.  In a 
February 2001 letter, the Board advised appellant's attorney 
that as provided in the Court's Order, which incorporated by 
reference said Motion for Remand, he may submit additional 
argument and evidence in support of the appeal; that any such 
additional argument and evidence must be forwarded to the 
Board within a 90-day period from date of that letter; and 
that following receipt of his response or the end of the 90-
day period, whichever occurred first, the case would be 
forwarded to a Board member for adjudication.  No additional 
argument and evidence has been received from appellant or his 
attorney subsequent to said February 2001 letter.  
Accordingly, the case has been forwarded to the undersigned 
Board Member for adjudication.  


FINDINGS OF FACT

1.  During August-October 1972 VA hospitalization, a cervical 
myelogram was performed and appellant underwent cervical 
spinal fusion due to cervical spondylosis.  None of the 
clinical evidence of record indicates that appellant incurred 
any chronic sinus disorder/headaches or complications 
attributable to said VA myelogram.  

2.  In a July 1995 written statement, a VA physician stated 
that he had reviewed appellant's medical records and 
concluded that there were no complications attributable to 
said VA myelogram.  

3.  Appellant has not shown, by competent evidence, that any 
additional disability involving a sinus condition with 
headaches resulted from a cervical myelogram performed at a 
VA hospital in 1972.  


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability involving a 
sinus condition with headaches resulting from a cervical 
myelogram performed at a VA hospital in 1972 have not been 
met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358(a)-
(c) (1998-2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it should be pointed out that since 
appellant's § 1151 benefits claim in question was filed prior 
to October 1, 1997, the amendments to 38 U.S.C.A. § 1151 
implemented by section 422(a) of Pub. L. No. 104-204, the 
Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) are inapplicable.  See VA 
O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997).  

After reviewing the record as to this issue, the Board is 
satisfied that all relevant facts have been properly 
developed and no useful purpose would be served by again 
remanding the § 1151 benefits claim with directions to 
provide further assistance to the appellant.  The RO has 
obtained relevant VA and private medical records, which 
adequately detail the circumstances and treatment during the 
1972 VA hospitalization in question and the nature of his 
claimed disabilities prior, during, and subsequent thereto.  
Pursuant to a January 1991 remand, additional, relevant 
medical records were sought.  Additionally, a July 1995 
written medical opinion was obtained, wherein a VA physician 
stated that he had reviewed appellant's medical records and 
concluded that there were no complications attributable to 
said VA myelogram.  

It should be pointed out that appellant and his 
representative or attorney were informed by the RO at various 
stages of the proceedings that the claim was denied 
essentially due to the lack of medical evidence that any 
claimed additional disability resulted from said 1972 VA 
hospitalization in question.  See, e.g., a January 1990 
Statement of the Case and July 1991 and January 1999 
Supplemental Statements of the Case.  Additionally, although 
the Board's May 28, 1999 decision has been vacated by Court 
Order, nevertheless the Board's May 28, 1999 decision 
provided appellant actual notice of the relevant laws and 
regulations governing entitlement to § 1151 benefits, the 
necessity of competent evidence, and the type of information 
needed to support said claim when said decision was 
dispatched.  Furthermore, appellant's attorney has been 
involved in the legal proceedings concerning this case and 
should be aware of the evidentiary record and the relevant 
laws and regulations.  It is apparent that the parties were 
knowledgeable regarding the necessity of competent evidence 
and the type of information needed to support said claim.  
Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to said issue on appeal.  Therefore, as notice 
has been provided to the appellant and his attorney, and 
there is no indication that additional records exist that 
should be obtained or additional medical clarification is 
necessary, the Board can adjudicate this claim without 
prejudice to the appellant.  

For informational purposes, the RO's June 1989 rating 
decision denied appellant's § 1151 claim in question on the 
basis that the claimed sinus disorder with headaches had not 
resulted from negligent VA medical treatment.  That June 1989 
rating decision was primarily based upon a fault/negligence 
standard set forth in 38 C.F.R. § 3.358(c)(3), a section of 
the regulation implementing 38 U.S.C.A. § 1151 which the 
Court in Gardner invalidated on the grounds that that section 
of the regulation, which included an element of fault, did 
not properly implement the statute.  Subsequently, in a July 
1995 rating decision, the RO readjudicated and denied the 
§ 1151 benefits claim in question on the basis that any 
additional disability involving a sinus disorder had not 
resulted from VA medical treatment.  That July 1995 rating 
decision was not based upon a fault, negligence, or accident 
requirement.  

It is reiterated that on December 12, 1994, the Supreme Court 
issued its decision in Gardner, affirming the decisions of 
the Court of Veterans Claims and the Court of Appeals.  
Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General as to the full extent to which benefits 
involving claims under 38 U.S.C.A. § 1151 were authorized 
under the Supreme Court's decision.  Subsequently, a January 
20, 1995, memorandum opinion from the Office of the Attorney 
General advised that as to required "causal connection", 
the Supreme Court had addressed three potential exclusions 
from coverage under 38 U.S.C.A. § 1151.  The opinion 
explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself: if the intended 
connection is limited to "proximate 
causation"...then "remote 
consequences" of treatment may be 
excluded... and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third exclusion... 
unlike the first two, does not turn on 
the absence of a causal link between VA 
treatment and the injury in question.  
Rather, it seems to be premised on some 
theory of consent...What the 
Court...appears to have in mind...is not 
a naturally termed..."risk" at all, but 
rather the certainty or near-certainty 
that an intended consequence of 
consensual conduct will materialize.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability... disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

The provisions of 38 C.F.R. § 3.358, excluding section 
(c)(3), remained valid after Gardner.  See Brown, at 556 n.3.  
Subsequently, VA promulgated an amended rule 38 C.F.R. 
§ 3.358(c).  The provisions of amended 38 C.F.R. § 3.358, the 
regulation implementing that statute, provide, in pertinent 
part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury.... 
(ii) As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  (2) Compensation will not be 
payable under 38 U.S.C. 1151 for the 
continuance or natural progress of 
disease or injuries for which 
the...hospitalization, etc., was 
authorized.  

Section (c) Cause.  In determining 
whether such additional disability 
resulted from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result 
of...hospitalization, medical or surgical 
treatment... the following considerations 
will govern:  (1) It will be necessary to 
show that the additional disability is 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment...

Section (c)(3) Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment or 
examination properly administered with 
the express or implied consent of the 
veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended final rule does not affect the outcome of this 
case, since this rule deletes the fault or accident 
requirement in section (c)(3), but does not alter the 
requirement in sections (c)(1) and (2) that additional 
disability is "proximately due" to VA action.  As the Board 
will explain, the competent evidence of record reflects that 
any sinus disorder/headaches are unrelated to VA treatment.  
Therefore, sections (c)(1) and (2), not (c)(3), are 
controlling with respect to the facts of this case.

Appellant contends and testified at an August 1989 RO 
hearing, at T.2-8, in essence, that during August-October 
1972 VA hospitalization, a cervical myelogram resulted in 
Pantopaque contrast material infiltration into the cranial 
vault and spinal canal; and that as a result of VA's failure 
to remove the residual Pantopaque contrast material, he 
incurred a chronic sinus disorder with headaches.  However, 
the salient point is that lay statements are not competent 
evidence with respect to medical causation; and appellant is 
not qualified to offer medical opinion or diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The controlling facts are that during August-October 1972 VA 
hospitalization, a cervical myelogram was performed and 
appellant underwent cervical spinal fusion due to cervical 
spondylosis.  Cervical myelographic reports dated on 
September 13th and 30th, 1972 indicate that at least on the 
latter myelogram, contrast material was injected into the 
spinal canal.  In any event, none of the clinical evidence of 
record indicates that appellant incurred any chronic sinus 
disorder/headaches or complications attributable to said VA 
myelogram.  In connection with appellant's latter 
administrative tort claim pursuant to the Federal Tort Claims 
Act, a 1989 VA Office of the General Counsel "fact sheet" 
stated, in pertinent part, that during that VA 
hospitalization in question, a preliminary cervical myelogram 
included spinal x-ray with contrast material injection; that 
after injected dye was "discovered to be in an inappropriate 
space in the spinal column", the procedure was 
"immediately" discontinued; that a repeat myelogram was 
successfully performed several days later; and that the 
contrast material was not removed "as the standard of 
medical care at that time did not mandate its removal."  
Significantly, a review by VA physicians concluded that 
permitting the dye to remain in appellant was not a breach of 
the standard of medical care and that the 1972 myelograms had 
not caused either his headaches or sinus condition. 

An October 1973 VA x-ray report included radiographic 
findings, with impression, pertaining to status post cervical 
spinal fusion.  Additionally, residual myelographic contrast 
material in the upper thoracic spinal canal and cranial vault 
was radiographically noted.  VA outpatient treatment records 
indicate that in June 1979, appellant complained of sinus 
drainage with headaches; and allergic rhinitis was assessed.  
A June 1979 x-ray of the paranasal sinuses was normal, 
however.  An August 1979 x-ray of the sinuses included 
radiographic findings, with impression, pertaining to mucosal 
thickening noted as probably due to old inflammatory changes 
in the right maxillary sinus.  Additionally, residual 
Pantopaque in the skull was radiographically noted.  A 
November 1979 radiographic report of the cervical and lumbar 
spine revealed residual Pantopaque in the lumbar subarachnoid 
space.  

During October 1990 private hospitalization, appellant was 
treated for and diagnosed with a left lacunar infarct.  He 
had a history of hypertension/cardiovascular disease.  A CT 
scan of the head included radiographic findings, with 
impression, pertaining to cerebral/cerebellar atrophy and 
nonhemorrhagic infarctions.  Additionally, intracranial 
Pantopaque within subarachnoid spaces from prior myelography 
was radiographically noted.  A July 1997 private medical 
statement assessed appellant's cerebrovascular accident as 
probably of brain stem origin.  A December 1997 private CT 
scan of the head noted multiple tiny densities in the 
subarachnoid space consistent with prior Pantopaque; and 
normal paranasal sinuses. 

Significantly, in connection with appellant's September 1985 
letter to a Board of Professional Medical Conduct, a 
physician responded in writing the following month and stated 
that "[i]t is absolutely impossible to remove all of the 
Pantopaque which is used in performing myelograms."  
However, regardless of whether appellant currently has 
residual Pantopaque in the cranial/spinal regions from the 
1972 VA myelogram in question, this is not determinative of 
the outcome in this case because there is absolutely no 
competent clinical evidence attributing the residual 
Pantopaque as the cause of his sinus disorder with headaches.  
An overwhelmingly negative piece of evidence is a July 1995 
written statement, wherein a VA physician stated that he had 
reviewed appellant's medical records and concluded that there 
were no complications attributable to said VA myelographic 
procedure; and that a "complication such as [c]hronic 
[s]inusitis would be a highly unlikely one."  Moreover, this 
July 1995 VA medical opinion has not been rebutted by any 
competent clinical evidence of record.  That negative 
evidence is so strong as to overwhelmingly outweigh any 
marginally positive evidence in the record.  38 C.F.R. 
§ 3.102 (2000).  

Appellant has recently submitted a drug evaluations medical 
publication which states, in pertinent part, that with 
respect to Pantopaque, "[t]he material should be removed as 
completely as possible after the examination since if it is 
not removed, complete absorption may take several years....  
Severe arachnoiditis that causes headache, fever, meningism, 
severe back pains, pain in the lower extremities, and 
elevation of the white cell count and protein content of 
cerebrospinal fluid occurs infrequently."  However, this 
medical publication is a generic statement of possible side-
effects of Pantopaque-induced arachnoiditis and has not been 
shown to be directly applicable to the factual situation in 
appellant's case.  In particular, there is absolutely no 
competent clinical evidence of record indicating that 
appellant actually incurred arachnoiditis (or incurred 
arachnoiditis due to the VA myelographic procedure in issue).  

In short, appellant has not shown, by competent evidence, 
that any additional disability involving a sinus condition 
with headaches resulted from a cervical myelogram performed 
at a VA hospital in 1972.  While the Board has considered the 
statements and testimonial evidence presented by appellant, 
they do not constitute competent evidence with respect to 
medical causation, diagnosis and treatment.  Espiritu, supra.  

Accordingly, since the credible, competent evidence of record 
indicates that a sinus condition with headaches did not 
result from the cervical myelogram in question, appellant's 
§ 1151 claim is denied.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358(a)-(c).  


ORDER

Appellant's claim for benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving a sinus condition with 
headaches resulting from a cervical myelogram performed at a 
VA hospital in 1972 is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

